Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/13/2021 has been entered. Claims 1-23 remain pending in the application. 

Allowable Subject Matter
Claims  1-23 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 10, and 19 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination, an ultrasound system, an ultrasound data information system and methods, as recited in these claims. 
Regarding claim 1, prior art fails to anticipate and/or render obvious, either solely or in combination, a method comprising: illuminating, by an imaging system, a surface of tissue with one or more spots of near-infrared (NIR) light within a field of view of a camera of the imaging system; capturing, by the imaging system, an image of the one or more spots of NIR light within the field of view of the camera of the imaging system; calculating, by the imaging system and for each of the one or more spots of NIR light in the captured image, a spot diameter, spot position, or spot shape in the captured image; determining, by the imaging system, a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image, wherein the one or more 
Regarding claim 10, prior art fails to anticipate and/or render obvious, either solely or in combination, an imaging system comprising: a visible light camera having an optical axis and a field of view; a near-infrared (NIR) light source configured to emit at least one range finding beam, each emitted range finding beam of the at least one range finding beam having a respective fixed orientation relative to the optical axis;     an NIR camera; and a controller coupled to the NIR light source, visible light camera, and NIR camera, the controller comprising a processor configured to execute a process and a memory configured to store the process, the process when executed configured to: direct the NIR light source to emit the at least one range finding beam with each range finding beam of the at least one range finding beam having a respective fixed orientation relative to the optical axis to illuminate, a surface of tissue with one or more spots of NIR light within a field of view of the visible light camera; capture, using the NIR camera, an image of the one or more spots of NIR light within the field of view of the visible light camera; calculate, for each of the one or more spots of NIR light in the captured image, a spot diameter, spot position, or spot shape in the captured image; determine a distance between the imaging system and the surface of tissue, based on the calculated spot diameter, spot position, or spot shape of the one or more spots of NIR light in the captured image; and provide data indicative of the determined distance between the imaging system and the surface of tissue to an electronic display, wherein the NIR light source comprises at least one range finding optical fiber that is separated from the optical axis by a distance Z in a first axis and a distance S 
Regarding claim 19, prior art fails to anticipate and/or render obvious, either solely or in combination, a microtome comprising: a tissue holder configured to retain a block of tissue; a blade configured to move across the retained block of tissue to produce a slice of tissue sample from the block of tissue; and an imaging system configured to: perform fluorescence imaging on the block of tissue, and perform range-finding on at least one of the block of tissue, the tissue holder, or the blade, wherein the imaging system comprises a visible light camera and an NIR light source, wherein the imaging system is configured to define a range-finding NIR light beam with a fixed orientation that generates an NIR light spot, wherein the NIR light spot is configured to move diagonally inside a field of view of a visible light camera from a first position at a first    distance to a second position at a second distance that is closer to the block of tissue, and wherein the NIR light spot reduces grows in size from the first position to the second position.
Claims 2-9, 11-18, and 20-23 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/            Primary Examiner, Art Unit 3793